 

Case 1:16-cv-07871-RMB Document 80 Filed 11/12/19

 

 

USDC SDNY

[DOCUMENT
ELECTRONICALLY FILED
DOC #:

| DATE FILED: J (/ (2.7/9

 

 

 

 

 

 

ae
NEW YORE:
1250 BROADWAY, 36TH FL. STE. 308
NEW YORK, NEW YORK 10001

(212) 726-1104
FAX (212) 726-3104

Via ECF; Total Pages: I
Hon. Richard M. Berman, U.S.D.J.

United States District Court
Southern District of New York
500 Pearl St., Courtroom 17B
New York, NY 10007

Re: Leon Guzman et al. v. Sabson LL

Docket No.: 1:16-cv-07871

Dear Judge Berman:

Page 1of1

MKC

LAW GROUP

* Please Reply to; PORT LEE

FORT LEE:
2 EXECUTIVE DRIVE, STE. 240
FORT LEE, NEW JERSEY 07024

(201) 947-5200
FAX (201) 708-6676

WWwW.MECLAWGROUP.COM
LAW OFFICES OF MICHAEL K, CHONG, LLC

HOBOKEN:
300 HUDSON STREET. STE. 10
HOBOKEN, NEW JERSEY 07024

(201) 708-6675
FAX (01) 708-6676

EMAIL: MEC@MECLAWGROUP.COM

 

Nove

ber 12, 2019

 

App lecutes Dewied (Fined):

 

 

 

Se oaries [i “Kecdnral IN. Taemans

 

 

Richard M. Berman, U.S.D. J.

 

 

This office represents Defendants in the above referenced matter. I respectfully request an
adjournment of the Conference currently scheduled for November 14, 2019 at 2:00 pm. to an alternate
date that is most convenient for the Court. I have previously scheduled conference which cannot be

rescheduled,

I have conferred with Plaintiffs’ counsel, and he consents to this adjournment request. The
parties submit December 11 and 16, 2019, January 6, 7, and 2020 all after 1:00 p.m. for the courts
consideration for rescheduling. This is the fourth request for adjournment in this matter. The first three

requests were granted.

Thank you for your consideration and kind courtesies.

MKC/kr
ce: Joshua 8S. Androphy (Via ECF’)

Respectfully submitted,

Molel KH, Cheng

Michaei K. Chong, Esq.

 
